 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 94International Union of Elevator Constructors, Local 91 and Otis Elevator Company and Perini Build-ing Company and International Union of Oper-ating Engineers, Local 478. Case 34ŒCDŒ64 September 9, 2003 DECISION AND DETERMINATION OF DISPUTE BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH This is a jurisdictional dispute proceeding under Section 10(k) of the National Labor Relations Act. The charge was filed March 6, 2002, by the International Union of Operat-ing Engineers, Local 478 (Operating Engineers), alleging that the Respondent, International Union of Elevator Con-structors, Local 91 (Elevator Constructors), violated Sec-tion 8(b)(4)(D) of the National Labor Relations Act by engaging in proscribed activity with an object of forcing Perini Building Company, Inc. (Employer Perini), to as-sign certain work to employees represented by Elevator Constructors rather than to employees represented by Op-erating Engineers. The hearing was held on March 19 and April 1, 2002, before Hearing Officer Margaret A. Lareau. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board affirms the hearing officer™s rulings, finding them free of prejudicial error. On the entire record the Board makes the following findings I. JURISDICTION The parties stipulated that Otis Elevator Company (Em-ployer Otis), is a New Jersey corporation engaged in the business of manufacture, research and development, retail and nonretail sale, and distribution of elevators and related products at its East Hartford, Connecticut facility. During the 12 months preceding the hearing, Employer Otis pur-chased and received goods in excess of $50,000 at its East Hartford, Connecticut facility, directly from points located outside the State of Connecticut. The parties stipulated that Employer Perini is a Massa-chusetts corporation engaged in the operation of a general contracting business. During the 12 months preceding the hearing, Employer Perini provided services valued in ex-cess of $50,000 in states other than the Commonwealth of Massachusetts. The parties stipulate, and we find, that the Employers are engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that Elevator Constructors and Operating Engineers are labor organizations within the meaning of Section 2(5) of the Act. II. DISPUTE A. Background and Facts of Dispute The Mohegan Tribal Gaming Authority (MTGA) hired Employer Perini to manage the construction of phase II of the Mohegan Sun Casino Resort project, consisting of the expansion of an existing casino and the construction of a major sports arena, several surrounding projects, and a hotel tower. Employer Perini procured subcontractors for the construction of the tower, but elected to perform itself all hoisting on the project, including the tower cranes, out-side hoists, and interior elevators also known as cars.1Employer Perini has a collective-bargaining agreement with Operating Engineers, but not with Elevator Construc-tors. Employer Perini initially assigned in writing the out-side hoisting work to employees represented by Operating Engineers and, as discussed below, later made a written assignment to them of the operation of the interior cars. Employer Otis, a subcontractor,2 was hired to install, test, and repair the elevators at the Mohegan Sun Resort. Employer Otis was to turn the tower elevators over to Perini for use in moving a combination of people and ma-terials for construction purposes after the elevators were installed and tested. Employer Otis has a collective-bargaining agreement with Elevator Constructors. On June 1, 2001, Perini™s Senior Project Manager Travis Burton assigned, in writing, the operation of the inside elevators to employees represented by the Operating Engi-neers. Elevator Constructors Business Manager Dominic Accarpio learned of the assignment and met with Burton. Burton indicated he would be amenable to a splitting of the work, provided that Elevator Constructors adjusted their wages to those paid under Operating Engineers™ col-lective-bargaining agreement and that the two Unions en-tered into a side agreement concerning the disputed work. Otherwise, according to Burton, Perini was obligated to assign the work to Operating Engineers-represented em-ployees as provided in the collective-bargaining agree-ment. Accarpio refused. Accarpio then spoke with Senior Project Manager Emil Newman of the Mohegan Sun Gaming Authority. New-man approved of the splitting of the work, since in his experience in New York and New Jersey the two unions split the operation of the elevator cars, provided there was wage parity. Newman also informed Accarpio that Perini had ultimate authority to assign the work.                                                             1 Employer Perini™s senior project manager, Travis Burton, testified that the reason Perini chose to perform the hoisting itself was so that Perini could coordinate the flow of personnel and building materials throughout the 36 stories of the hotel tower in order to effectively manage the construction process. 2 Employer Perini hired Employer Otis to install, test, and repair the elevators, but Otis™s contract is with Mohegan Sun and not Employer Perini. 340 NLRB No. 14  ELEVATOR CONSTRUCTORS LOCAL 91 (OTIS ELEVATOR CO.) 95B. Work in Dispute The disputed work consists of the operation of inside 
elevators to move a combination of workmen and materi-
als during the construction of the hotel tower after the ele-
vators™ installation, but before final inspection and certifi-
cation of the elevators for public use3 in the hotel tower at 
the Mohegan Sun Resort. 
C. Contentions of the Parties 
Employer Perini argues that employees represented by 
Elevator Constructors walked off the job in order to force 
Perini to reassign half the disputed work to employees 
represented by Elevator Constructors and that the parties 
have not agreed on a voluntary settlement method.
4  It 
therefore argues reasonable cause
 exists to believe that 

Section 8(b)(4)(D) of the Act has been violated. Employer 
Perini contends that the empl
oyees represented by Operat-
ing Engineers should be awarded the operation of the inte-

rior cars for hoisting personnel and materials in the State 
of Connecticut. Perini contends that the following factors 
support this award: (1) collective-bargaining agreements; 
(2) employer preference and assignment; (3) area and in-
dustry practice; and (4) economy and efficiency of opera-
tions. 
Employer Otis argues that reasonable cause exists to be-
lieve that Section 8(b)(4)(D) ha
s been violated and that the 
Board should award the disputed work to the employees 
represented by Elevator Constructors. Otis contends that 
the following factors favor assigning the work to employ-
ees represented by Elevator 
Constructors: (1) collective-
bargaining agreements; (2) industry and area practice; (3) 
skills; and (4) economy and efficiency of operations. 
Operating Engineers contends that the factors of collec-
tive-bargaining agreements, Employer Perini™s preference, 
area and industry practice, and economy and efficiency of 
operations favor employees represented by the Operating 
Engineers, and that skills and training favor neither em-
ployee group. 
Elevator Constructors argue that no jurisdictional dis-
pute exists because the dispute was over the wage rate to 

be paid employees represented by Elevator Constructors, 
rather than which group of employees should perform the 
work. Thus, it argues that the Board should quash the no-
tice of hearing. It further argues that, if the Board finds that 
a jurisdictional dispute exists, then the Board should award 

the work to employees represented by Elevator Construc-
                                                          
                                                           
3 Once the elevators were installed and tested, but before final inspec-
tion, Employer Otis was to turn control 
of the cars over to Perini so that 
Perini could control the flow of 
workmen and materials throughout the 
tower. 
4 In support of its position, Perini notes that Employer Otis originally 
filed charges with the Board alleging 
that Elevator Constructors walked 
off the job to force the reassignment of work, but that Otis later settled the 
matter with Elevator Constructors. 
tors on the basis of employer preference and past practice, 
industry and area practice, skills, and economy and effi-
ciency of operations. 
D. Applicability of the Statute 
Before the National Labor Relations Board may proceed 
with a determination of the dispute pursuant to Section 
10(k), it must be satisfied that reasonable cause exists to 
believe that Section 8(b)(4)(D) has been violated and that 
the parties have not agreed on a method for the voluntary 
adjustment of their dispute. 
On the morning of September 11, 2001, Elevator Con-
structors Local 91 Busine
ss Manager Dominic Accarpio 
met with Perini™s Project 
Manager Travis Burton for a 
second time, demanding that Perini reassign operation of 
half of the elevator cars used for moving a combination of 
workmen and materials in the tower to employees repre-
sented by Elevator Constructors. Burton informed Accar-pio that he would not consider reassigning half the work 
unless Elevator Constructors agreed to work at Operating 
Engineers™ contractual wage rate. He also insisted that 
Operating Engineers agree in writing to Elevator Construc-
tors-represented employees sharing the work. Accarpio 
rejected the lower wage rate on behalf of Elevator Con-
structors. Elevator Constructors and Operating Engineers 
did not enter into a side agreement. Immediately following 
the unsuccessful meeting, Elevator Constructors-
represented employees walked off the job. 
Perini™s President Craig Shaw was on the site and called 
a meeting to deal with the walkout.
5  As a result, Employer 
Perini reassigned half of the work to employees repre-
sented by Elevator Constructors.
6  Following the reas-
signment, Elevator Constructors-represented employees 
returned to work. 
Although Elevator Constructors describe this dispute as 
exclusively over wage rates, it
 is not. Employer Perini had 
not assigned half the work to Elevator Constructors-
represented employees before the walkout, and Elevator 
Constructors had not agreed to the terms required by Em-

ployer Perini. Even assuming that one object of the walk-
out was economic, there is reas
onable cause to believe that 
an object of the walkout was to force Perini to reassign 
half the work to employees represented by Elevator Con-
 5 At the time of the walkout Employer
 Otis was still installing elevators 
and performing other related work. Em
ployees represented by Operating 
Engineers had not yet assumed 
operation of the elevators. 
6 Under the agreement reached, the 
first car would be assigned to an 
employee represented by Operating 
Engineers and the second car would 
be assigned to an employee represented by Elevator Constructors. If there 
were an even number of cars, then each Union would have an equal num-
ber of employees it represented performing the work. If there were an odd 
number of cars, then Operating Engineers-represented employees would 
operate one more car. The wage rate
s paid are specified in the two Un-
ions™ collective-bargaining agreements.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 96structors.7  The parties stipulated that there is no method of 
resolving the dispute that would be binding on all the par-
ties. 
We find that there is reasonable cause to believe that a 
violation of Section 8(b)(4)(D) has occurred and that there 

is no agreed-upon method for voluntary adjustment of the 
dispute within the meaning of Section 10(k) of the Act. 
Accordingly, we find that the dispute is properly before 
the Board for determination. 
E. Merits of the Dispute 
Section 10(k) requires the Board to make an affirmative 
award of disputed work after considering various factors. 
NLRB v. Electrical Workers IBEW Local 1212 (Columbia 
Broadcasting)
, 364 U.S. 573 (1961). The Board has held 
that its determination in a jurisdictional dispute is an act of 
judgment based on common sense and experience, reached 
by balancing the factors involved in a particular case. 
Ma-chinists Lodge 1743 (J. A. Jones Construction)
, 155 NLRB 1402 (1962). 
The following factors are relevant in making the deter-
mination of this dispute. 
1. Certifications and collective-bargaining agreements 
There is no evidence of any Board certifications con-
cerning the employees involved in this dispute. 
Both Operating Engineers and Elevator Constructors 
have collective-bargaining agreements with an employer 
on the project that arguably covers the disputed work. 
Article III, trade jurisdiction, section 1, of Operating Engineers™ collective-barg
aining agreement with Em-
ployer Perini states in pertinent part that Operating Engi-
neers have ﬁexclusive jurisdiction for hoisting materials 
and/or workman, whether inside or outside the building,ﬂ 
and that ﬁ[t]he Employer agrees
 that the Union shall be the 
exclusive representative of a
ll employees performing . . . 
[t]he maintenance and or operation of . . . elevators used 
for hoisting materials and/or workmen, whether inside or 
outside the building.ﬂ 
Article IV, paragraph 2, of Elevator Constructors™ con-
tract with Employer Otis contains a list of job functions 

that employees represented by Elevator Constructors ex-
clusively are to perform where Otis is the Employer. 
Those functions include the ﬁoperation of temporary eleva-
tor cars.ﬂ Although both Unions™ collective-bargaining agree-
ments arguably cover the work in dispute, the collective- 
bargaining agreement that is relevant is the one that has 
been negotiated with the employer who has the ultimate 
control over the assignment of the work. See
 Moving Pic-
ture Machine Operators Locals 27 & 48
, 227 NLRB 142, 
144 (1976). In this instance, it is the collective-bargaining 
                                                          
 7 ﬁOne proscribed objective suffices.ﬂ  
Teamsters Local 50 (Schnabel 
Foundation)
, 295 NLRB 68, 70 (1989).  
agreement with Employer Perini, as Perini elected to per-

form all hoisting work itself, including the disputed work, 
and has ultimate authority over whoever does the work. 
Only Operating Engineers have a collective-bargaining 
agreement with Perini. 
In these circumstances, we fi
nd that the factor of collec-
tive-bargaining agreements favors awarding the disputed 
work to employees represented by Operating Engineers. 
2. Employer preference 
At the hearing and in its brief, Employer Perini states 
that its preference is to have
 the disputed work performed 
by employees represented by Operating Engineers. There-
fore, we find that this factor favors awarding the disputed 
work to the employees repr
esented by Operating Engi-
neers. 3. Area and industry practice 
Both Unions listed a number of sites within Connecticut 
where represented employees performed the disputed 
work. In many instances, it was unclear whether both Un-
ions were on the same construction site, who the general 
contractor was, or what the 
elevators were carrying. Both 
sides did show that employees they represent performed 
the disputed work in Connecticut. 
The evidence is not clear as to whether employees rep-
resented by one Union or the other more typically per-

formed the disputed work in
 similar circumstances. Thus, 
we find that this factor does not favor awarding the dis-
puted work to employees represented by either Union. 
4. Joint Board decisions 
Operating Engineers presented joint Board decisions in 
which employees represented by Elevator Constuctors 
were awarded the assignment of cars used only for the 
movement of personnel, while employees represented by 
Operating Engineers were awarded in different instances 
cars used for the movement of material or a combination 
of personnel and material. The joint Board decisions were 
not recent. None involved th
e same employers, and the 
awards did not set forth the circumstances behind the 
award and specified that each 
award was specific to that 
particular case. 
Based on these facts, we find that the joint Board awards 
do not favor employees represented by either Union. 
5. Relative skills 
The record shows that employees represented by both 
Unions possess the skills necessary to perform the work 
and that neither is better able to perform the work. 
The disputed work consists of pushing buttons, a skill 
that employees represented by both Unions possess. We 
find that this factor does not favor employees represented 
by either Union. 
 ELEVATOR CONSTRUCTORS LOCAL 91 (OTIS ELEVATOR CO.) 976. Economy and efficiency of operation 
Employer Perini argues that it is more efficient and eco-
nomical to use employees represented by Operating Engi-
neers. Perini notes that by using Operating Engineers-
represented employees, Perini can directly control the pro-
gress of the project by controlling which floors receive 
personnel and materials, whereas by using Elevator Con-
structors-represented employees, Perini must delegate to 
Employer Otis the responsibility of controlling the flow of 
personnel and materials throughout the tower. This re-
duces Perini™s control of the project and provides a disin-
centive to performing the work itself. 
Employer Otis and Elevator Constructors argue that it is 
more efficient to use Elevator Constructors-represented 
employees because only these employees have the skills to 
repair the elevators. If an elevator breaks down, an eleva-
tor constructor operating the car can immediately make 

repairs instead of having to wait for an elevator constructor 
to be called to the site. Ther
e is no evidence that elevators 
break down frequently. Moreover, employees represented 

by Elevator Constructors are under contract to perform the 
repairs and are on site. There would be little delay in wait-
ing for an elevator constructor to make the repairs. 
Employer Perini and Operating Engineers argue that it is 
more economical to use employees represented by Operat-
ing Engineers. Perini and Operating Engineers point to 
Elevator Constructors™ wage rate being $18/hr. greater 
than Operating Engineers™. However, the Board does not 
consider wage rates as a basis for determining whether one 

group of employees is more economical than another 

group of employees.
8We find the factor of efficiency and economy does not 
favor employees represented by either Union. 
CONCLUSIONS After considering all the relevant factors, we conclude 
that employees represented 
by Operating Engineers are 
entitled to perform the work in
 dispute. We reach this con-
clusion relying on the factors of employer preference and 

collective-bargaining agreements. See
 Plumbers Local 81, 
327 NLRB 9 (1998) (awarded work on basis of employer 

preference and collective-ba
rgaining agreement). There 
are no countervailing factors supporting an award to em-
ployees represented by Elevator Constructors.  
In making this determination, we award the work to 
employees represented by the International Union of Op-

erating Engineers, Local 478, not to that Union or its 
                                                          
 8 See 
Laborers Local 320
, 318 NLRB 917, 918 (1995).  
members. The determination is limited to the controversy 
that gave rise to this proceeding. 
Scope of Award 
The work award is limited to
 the hotel tower at the Mo-
hegan Sun Resort in Uncasville, Connecticut. We reject 
the arguments of Employers Perini and Otis favoring a 
broader award encompassing wherever the work is per-
formed throughout the State of Connecticut. Only where 
the evidence indicates that the disputed work will be a 
continuing source of controve
rsy in the relevant geo-
graphic area, and that similar di
sputes are likely to recur, 
and the charged party has a proclivity to engage in unlaw-
ful conduct to obtain work similar to the disputed work, 
will we make an award of work broader than one covering 
the jobsite. See 
Standard Sign & Signal Co.
, 248 NLRB 
1144, 1148 (1980). 
 Employer Perini intends to continue employing employ-
ees represented by Operating Engineers and to continue to 

subcontract with elevator companies employing employ-
ees represented by Elevator Constructors. Otis intends to 
continue employing employees represented by Elevator 

Constructors, and both Unions desire to perform the same 
work. However, there is no 
evidence that Elevator Con-
structors has a demonstrated proclivity to engage in unlaw-
ful conduct to obtain the disputed work. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
1. Employees of Perini Building Company, Inc., repre-
sented by the International Union of Operating Engineers, 

Local 478, are entitled to operate the interior cars used for 
transporting a combination of workmen and materials (af-
ter the cars are turned over bu
t before final inspection and 
certification for public use) at 
the hotel tower at the Mohe-
gan Sun Resort in Uncasville, Connecticut. 
2. International Union of Elevator Constructors, Local 
91, is not entitled by means proscribed by Section 

8(b)(4)(D) of the Act to force Perini Building Company, 
Inc., to assign the disputed work to employees represented 
by it. 3. Within 14 days from this date, International Union of 
Elevator Constructors, Local 91, shall notify the Regional 

Director for Region 34 in writing whether it will refrain 
from forcing Employer Perini, by means proscribed by 
Section 8(b)(4)(D), to assign the disputed work in a man-
ner inconsistent with this determination. 
 